internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-108015-99 date date parent merger sub target us sub us sub foreign sub foreign sub foreign sub foreign sub country s plr-108015-99 country t country u date date v w dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and later correspondence is summarized below the rulings contained in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of this information may be required as part of the audit process parent is a diversified industrial corporation that joins with its includible affiliates in filing a consolidated federal_income_tax return on date parent merged newly formed wholly owned merger sub into target an unrelated corporation in exchange solely_for_voting_stock of parent the merger making target a wholly owned subsidiary of parent at the time target wholly owned us sub and v percent of foreign sub a country t corporation us sub wholly owned us sub and foreign sub a country s_corporation and foreign sub wholly owned foreign sub a country u corporation on date us sub liquidated into target under state law the dissolution us sub then did the same target now owns all of foreign sub and v percent of foreign sub foreign sub continues to wholly own foreign sub in a separate chain of corporations parent indirectly owns all the stock of foreign sub a country s_corporation for what are represented to be good business reasons parent proposes the following transactions i target will transfer its stock in foreign sub to foreign sub the foreign sub transfer plr-108015-99 ii foreign sub will sell the foreign sub stock to foreign sub for cash the foreign sub sale iii target will transfer all the stock of foreign sub representing w percent of target’s assets to foreign sub in exchange for equal fair_market_value of stock in foreign sub the foreign sub transfer the taxpayer_representative states that to its best knowledge and belief the merger will qualify as a reorganization under sec_368 and sec_368 of the internal_revenue_code if not disqualified by the foreign sub transfer in addition the taxpayer_representative states that the foreign sub sale is described in sec_304 based solely on the information submitted and representations made we rule as follows provided the merger otherwise qualifies as a reorganization under sec_368 and sec_368 its status as such will not be affected by the foreign sub transfer the foreign sub transfer followed by the foreign sub sale will be taxable under sec_367 unless target enters into a gain_recognition_agreement gra and complies with all the provisions of sec_1_367_a_-8 of the income_tax regulations under sec_1_367_a_-8 the gra will be triggered if i foreign sub disposes of the stock of foreign sub or ii foreign sub disposes of the stock of foreign sub see sec_1_367_a_-8 a deemed disposition may occur for example under sec_301 as a result of the sec_304 transaction described above because foreign sub is a controlled_foreign_corporation within the meaning of sec_957 any dividends deemed paid_by foreign sub and or foreign sub to foreign sub under sec_304 will be subpart_f_income to target subject_to any applicable exceptions sec_954 the foreign sub transfer will be taxable under sec_367 unless target enters into a gra and complies with all the provisions of sec_1_367_a_-8 no opinion is expressed about the tax treatment of the transactions described above under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion was requested plr-108015-99 and none is expressed regarding i whether the merger qualifies as a reorganization under sec_368 ii whether the foreign sub transfer qualifies under sec_368 or sec_351 iii whether the foreign sub sale is described in sec_304 iv whether the dissolution is a complete_liquidation under sec_332 for federal_income_tax purposes and v whether the foreign sub transfer qualifies under sec_368 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in these transactions must attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
